This is an action brought by the plaintiff against defendants for the purpose of setting aside a certain deed made by one Anna Gentle, plaintiff's deceased wife, to defendants, on the ground that it was made as the result of fraud and undue influence exerted upon the grantor, and because her mind was in a weakened condition — which defendants denied. The court found in favor of defendants on all the issues, and entered judgment accordingly. From the judgment so entered plaintiff appeals.
For a reversal of the judgment plaintiff attacks one of the findings as not supported by the evidence. That finding, so far as the same is objectionable to plaintiff, is as follows: "That it is not true that her mind was weakened and affected, or weakened or affected, on the ninth day of March, 1916, but the court finds that on the said ninth day of March, 1916, the mind of Anna J. Gentle was in a sound, strong, and normal condition."
[1] No evidence has been called to our attention which shows that there is any conflict, so far as the condition of deceased's mind is concerned. This is not only a case where *Page 85 
there is evidence to support the finding, but the plaintiff's own evidence, as well as defendants', supports it, and for this reason we are unable to agree with the appellant's contention.
No other point is urged.
Judgment affirmed.
Finlayson, P. J., and Sloane, J., concurred.